As filed with the Securities and Exchange Commission on November 29, 2011 Commission File Nos.333-172875 811-08664 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 8 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 312 [X] JACKSON NATIONAL SEPARATE ACCOUNT - I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1 Corporate Way, Lansing, Michigan 48951 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on December 12, 2011, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: This Amendment to the Registration Statement on Form N-4 (the “Registration Statement”) is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and supplements the prospectus. Part C is also amended as reflected therein. Except as heretofore amended, this Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, undertaking, or other information contained in the Registration Statement, which are hereby incorporated by reference to the extent required and/or permitted by applicable law. Supplement dated December 12, 2011 To The Prospectus Dated May 1, 2011 For PERSPECTIVESM L SERIES FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-873-5654; www.jackson.com. The purpose of this supplement is to make the following changes to the prospectus: 1.) Changes to Investment Divisions.Effective December 12, 2011, changes are made to the Investment Divisions available under your Contract. 2.) Changes to the LifeGuard Freedom 6 Net and LifeGuard Freedom 6 Net With Joint Option Guaranteed Minimum Withdrawal Benefits (GMWBs).Effective December 12, 2011, changes are made to the LifeGuard Freedom 6 Net and LifeGuard Freedom 6 Net With Joint Option GMWBs, including changing the minimum issue age from 45 to 35. The updates to the prospectus are described below with references to those parts of the prospectus modified by this supplement. 1.)Changes to Investment Divisions: ► The following funds are added to the fund list for the JNL Series Trust located on the back side of the prospectus’ front page: JNL/Brookfield Global Infrastructure Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Mellon Capital Management Emerging Markets Index Fund ► Under FEES AND EXPENSES TABLES, in the sub-section titled “Total Annual Fund Operating Expenses,” the following rows are added to the second Fund Operating Expenses table: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin FeeA Distribution and/or Service (12b-1) Fees Other ExpensesB Acquired Fund Fees and ExpensesC Total Annual Fund Operating Expenses JNL/Brookfield Global Infrastructure 0.95% 0.20% 0.01% 0.00% 1.16% JNL/Franklin Templeton Global Multisector Bond 0.90% 0.20% 0.01% 0.00% 1.11% JNL/Mellon Capital Management Emerging Markets Index 0.55% 0.20% 0.06% 0.00% 0.81% ► Under FEES AND EXPENSES TABLES, in the sub-section titled “Total Annual Fund Operating Expenses,” the following funds are added to footnote A, and pay an administrative fee of .15%: JNL/Brookfield Global Infrastructure Fund; JNL/Franklin Templeton Global Multisector Bond Fund; and JNL/Mellon Capital Management Emerging Markets Index Fund. 1 of 3 ► Under INVESTMENT DIVISIONS, for JNL Series Trust, the following Investment Divisions and their respective corresponding investment objectives are added: JNL/Brookfield Global Infrastructure Fund Jackson National Asset Management, LLC (and Brookfield Investment Management Inc. and sub-sub-adviser:AMP Capital Brookfield (US) LLC) Seekstotal return through growth of capital and current income by investing at least 80% of its net assets in securities of publicly traded equity securities of infrastructure companies listed on a domestic or foreign exchange, throughout the world, including the United States. Securities in which the Fund may invest include, but are not limited to, common, convertible and preferred stock, stapled securities, income trusts, limited partnerships, and limited partnership interests in the general partners of master limited partnerships, issued by infrastructure and infrastructure-related companies. JNL/Franklin Templeton Global Multisector Bond Fund Jackson National Asset Management, LLC (and Franklin Advisers, Inc.) Seeks total investment return consisting of a combination of interest income, capital appreciation, and currency gains by actively investing primarily in fixed and floating rate debt securities and debt obligations issued by governments, government-related issuers, or corporate issuers worldwide (collectively, “fixed-income securities”) which may result in high portfolio turnover. Fixed-income securities include debt securities of any maturity, such as bonds, notes, bills and debentures. Investments in debt securities may include, but are not limited to, debt securities of any maturity of governments and government agencies throughout the world (including the U.S.), their agencies and instrumentalities and supranational organizations, municipal and local/provincial debt, debt securities of corporations, commercial paper, preferred stock, bank loans, convertible securities, mortgage- or asset-backed securities, inflation-linked securities, equipment trusts and other securitized or collateralized debt securities. JNL/Mellon Capital Management Emerging Markets Index Fund Jackson National Asset Management, LLC (and Mellon Capital Management Corporation) Seeksto track the performance of a benchmark index that measures the investment return of stocks issued by companies located in emerging market countries by investing under normal circumstances, at least 80% of its assets in stocks included in the MSCI Emerging Markets Index (“Index”), including depositary receipts representing securities of the Index; which may be in the form of American Depositary receipts, Global Depositary receipts and European Depositary receipts. The Fund attempts to replicate the Index by investing all or substantially all of its assets in the stocks that comprise the Index. Changes to the LifeGuard Freedom 6 Net and LifeGuard Freedom 6 Net With Joint Option GMWBs: ► The following changes are made to the LifeGuard Freedom 6 Net GMWB: · The table applicable to the LifeGuard Freedom 6 Net GMWB appearing on pages 10 and 39 is revised to reflect that the “Ages” are “35 – 80” instead of “45 – 80.” · The first sentence in the paragraph immediately above the “Election” section on page 80 of the prospectus is deleted and replaced with the following: This GMWB is available to Owners 35 to 80 years old (45 to 80 years old for GMWBs issued before December 12, 2011) (proof of age is required); may be added to a Contract on the Issue Date; and once added cannot be canceled except by a Beneficiary who is the Owner’s spouse, who, upon the Owner’s death, may elect to continue the Contract without the GMWB. · The following sentence is added immediately above the “Withdrawals” section on page 80 of the prospectus: If you instead add this GMWB to your Contract on a Contract Anniversary (subject to availability), the GWB, GMWB Earnings Determination Baseline (discussed on page 82), and BDB (discussed on page 85), are calculated based on Contract Value, which includes any previously applied Contract Enhancements, and, as a result, we subtract any applicable recapture charge from the Contract Value to calculate each. 2 of 3 ► The following changes are made to the LifeGuard Freedom 6 Net With Joint Option GMWB: · The table applicable to the LifeGuard Freedom 6 Net With Joint Option GMWB appearing on pages 10 and 40 is revised to reflect that the “Ages” are “35 – 80” instead of “45 – 80.” · The first sentence in the second paragraph above the “Election” section on page 91 of the prospectus is deleted and replaced with the following: This GMWB is available to Covered Lives 35 to 80 years old (45 to 80 years old for GMWBs issued before December 12, 2011) (proof of age is required and both Covered Lives must be within the eligible age range). · The following sentence is added immediately above the “Withdrawals” section on page 91 of the prospectus: If you instead add this GMWB to your Contract on a Contract Anniversary (subject to availability), the GWB, GMWB Earnings Determination Baseline (discussed on page 93), and BDB (discussed on page 96), are calculated based on Contract Value, which includes any previously applied Contract Enhancements, and, as a result, we subtract any applicable recapture charge from the Contract Value to calculate each. ► The GAWA Percentage table on pages 80 and 91 of the prospectus is deleted and replaced with the following: For Endorsements Issued On Or After December 12, 2011: Ages GAWA Percentage 35 – 64 4% 65 – 74 5% 75 – 80 6% 81+ 7% For Endorsements Issued Before December 12, 2011: Ages GAWA Percentage 45 – 64 4% 65 – 74 5% 75 – 80 6% 81+ 7% (To be used with VC5890MLPAPER 05/11) 3of 3 JMV8127 12/11 PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Financial statements and schedules included in Part A: Not Applicable. (2) Financial statements and schedules included in Part B - Jackson National Separate Account - I: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities as of December 31, 2010 Statements of Operations for the period ended December 31, 2010 Statements of Changes in Net Assets for the periods ended December 31, 2010 and 2009 Notes to Financial Statements Jackson National Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2010 and 2009 Consolidated Income Statements for the years ended December 31, 2010, 2009, and 2008 Consolidated Statements of Stockholder's Equity and Comprehensive Income for the years ended December 31, 2010, 2009, and 2008 Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2009, and 2008 Notes to Consolidated Financial Statements (b) Exhibits ExhibitDescription No. 1. Resolution of Depositor's Board of Directors authorizing the establishment of the Registrant, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 9 filed on April 21, 1999 (File Nos. 033-82080 and 811-08664). 2. Not Applicable. 3. Amended and Restated General Distributor Agreement dated June 1, 2006, incorporated herein by reference to the Registrant's Registration Statement filed on August 10, 2006 (File Nos. 333-136472 and 811-08664). 4. a. Specimen of Section 403(b) Tax Sheltered Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). b. Specimen of Retirement Plan Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). c. Specimen of Individual Retirement Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). d. Specimen of Roth Individual Retirement Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). e. Specimen of Earnings Protection Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on November 21, 2001 (File Nos. 333-73850 and 811-08664). f. Specimen of Charitable Remainder Trust Endorsement, incorporated herein by reference to the Registrant's Pre-Effective Amendment filed on December 23, 2004 (File Nos. 333-118368 and 811-08664). g. Specimen of the Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit (HQAV) Endorsement (7595 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). h. Specimen of the [5%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7596 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). i. Specimen of the Combination [5%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7597 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). j. Specimen of the [6%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7598 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). k. Specimen of the Combination [6%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7599 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). l. Specimen of the Reduced Administration Charge Endorsement (7536 09/09), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 13, filed on September 24, 2009 (File Nos. 333-119656 and 811-08664). m. Specimen of the [2%] Contract Enhancement Endorsement (7567 12/09), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). n. Specimen of the [3%] Contract Enhancement Endorsement (7568 12/09), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). o. Specimen of the [4%] Contract Enhancement Endorsement (7569 12/09), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). p. Specimen of the [5%] Contract Enhancement Endorsement (7570 12/09), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). q. Specimen of the Guaranteed Minimum Withdrawal Benefit With [5] Year Step-Up (SafeGuard Max) Endorsement (7633 05/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). r. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net), Endorsement (7619 05/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). s. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net with Joint Option) Endorsement (7620 05/10), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). t. Specimen of the Perspective L Series Fixed and Variable Contract, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). u. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7640 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). v. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7641 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). w. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7642 10/10), Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7643 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). x. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7646 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). y. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7647 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). z. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7648 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). aa. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7649 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). bb. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus, Annual Step-Up and Death Benefit (7650 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). cc. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7652 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). dd. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7653 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). ee. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7654 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). ff. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [8%] Bonus and Annual Step-Up (7656 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). gg. Specimen of [6%] Contract Enhancement Endorsement (7665 05/11), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 20, filed on November 18, 2010 (File Nos. 333-119656 and 811-08664). hh. Specimen of [5%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up Endorsement (AutoGuard 5) (7659 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). ii. Specimen of [6%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up Endorsement (AutoGuard 6) (7660 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). jj. Specimen of For Life Guaranteed Minimum Withdrawal Benefit with Annual Step-Up and Transfer of Assets Endorsement (Jackson Select Protector) (7667 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). 5. a. Form of the Perspective L-Series Variable and Fixed Annuity Application, incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1, filed on April 19, 2011 (File Nos. 333-172875 and 811-08664). b. Form of the Perspective L-Series Variable and Fixed Annuity Application (V7673 08/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 4, filed on August 26, 2011 (File Nos. 333-172875 and 811-08664). c. Form of the Perspective L-Series Variable and Fixed Annuity Application (V7673 12/11), attached hereto. 6. a. Articles of Incorporation of Depositor, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 filed on April 30, 1996 (File Nos. 033-82080 and 811-08664). b. By-laws of Depositor, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 filed on April 30, 1996 (File Nos. 033-82080 and 811-08664). 7. Not applicable. 8. Not Applicable. 9. Opinion and Consent of Counsel, attached hereto. Consent of Independent Registered Public Accounting Firm, attached hereto. 11. Not Applicable. 12. Not Applicable. Item 25. Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Richard D. Ash Vice President - Actuary & Appointed Actuary 1 Corporate Way Lansing, MI 48951 Steve P. Binioris Vice President 1 Corporate Way Lansing, MI 48951 Michele Binkley Assistant Vice President 1 Corporate Way Lansing, MI 48951 Dennis Blue Vice President 1 Corporate Way Lansing, MI 48951 Barrett Bonemer Assistant Vice President 1 Corporate Way Lansing, MI 48951 Jeff Borton Vice President 1 Corporate Way Lansing, MI 48951 Pamela L. Bottles Assistant Vice President 1 Corporate Way Lansing, MI 48951 John H. Brown Vice President 1 Corporate Way Lansing, MI 48951 James Carter Assistant Vice President 1 Corporate Way Lansing, MI 48951 Joseph Mark Clark Senior Vice President & Chief Information Officer 1 Corporate Way Lansing, MI 48951 Michael A. Costello Vice President and Treasurer 1 Corporate Way Lansing, MI 48951 James B. Croom Vice President 1 Corporate Way Lansing, MI 48951 George D. Daggett Assistant Vice President & Illustration Officer 7601 Technology Way Denver, CO 80237 Tony L. Dowling Assistant Vice President 1 Corporate Way Lansing, MI 48951 Lisa C. Drake Senior Vice President & Chief Actuary 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Charles F. Field, Jr. Vice President 1 Corporate Way Lansing, MI 48951 Terence M. Finan Assistant Vice President 1 Corporate Way Lansing, MI 48951 Dana R. Malesky Flegler Vice President 1 Corporate Way Lansing, MI 48951 Robert A. Fritts Senior Vice President & Controller 1 Corporate Way Lansing, MI 48951 Patrick W. Garcy Assistant Vice President 1 Corporate Way Lansing, MI 48951 James D. Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia A. Goatley Vice President & Assistant Secretary 1 Corporate Way Lansing, MI 48951 Matthew Phillip Gonring Vice President 300 Innovation Drive Franklin, TN37067 John A. Gorgenson, Jr. Vice President 1 Corporate Way Lansing, MI 48951 John K. Haack Assistant Vice President 1 Corporate Way Lansing, MI 48951 Robert W. Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Cliff S. Hale, M.D. Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Hanson Vice President 1 Corporate Way Lansing, MI 48951 Robert L. Hill Assistant Vice President 1 Corporate Way Lansing, MI 48951 H. Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Thomas J. Hruska Assistant Vice President 1 Corporate Way Lansing, MI 48951 Julie A. Hughes Assistant Vice President 1 Corporate Way Lansing, MI 48951 Clifford J. Jack Executive Vice President & Director 7601 Technology Way Denver, CO 80237 Scott Klus Vice President 1 Corporate Way Lansing, MI 48951 Leandra R. Knes Director 225 W. Wacker Drive Suite 1200 Chicago, IL 60606 Everett W. Kunzelman Vice President 1 Corporate Way Lansing, MI 48951 Richard Liphardt Assistant Vice President 1 Corporate Way Lansing, MI 48951 Lynn W. Lopes Vice President 1 Corporate Way Lansing, MI 48951 Ab B. Manning Assistant Vice President 1 Corporate Way Lansing, MI 48951 Jason McCallister Assistant Vice President 1 Corporate Way Lansing, MI 48951 Diahn McHenry Assistant Vice President 1 Corporate Way Lansing, MI 48951 Thomas J. Meyer Senior Vice President, 1 Corporate Way General Counsel & Secretary Lansing, MI 48951 Dean M. Miller Vice President 1 Corporate Way Lansing, MI 48951 Keith R. Moore Vice President 1 Corporate Way Lansing, MI 48951 Jacky Morin Vice President 1 Corporate Way Lansing, MI 48951 P. Chad Myers Executive Vice President, Chief Financial Officer & Director 1 Corporate Way Lansing, MI 48951 Russell E. Peck Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Prieskorn Senior Vice President & Chief Administration Officer 1 Corporate Way Lansing, Michigan 48951 Dana S. Rapier Assistant Vice President 1 Corporate Way Lansing, MI 48951 Gary J. Rudnicki Assistant Vice President 1 Corporate Way Lansing, MI 48951 William R. Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad S. Shami Vice President 1 Corporate Way Lansing, MI 48951 Christian J. Shiemke Assistant Vice President 1 Corporate Way Lansing, MI 48951 Kathleen M. Smith Vice President 1 Corporate Way Lansing, MI 48951 James R. Sopha Chief Operating Officer & Director 1 Corporate Way Lansing, MI 48951 Kenneth H. Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather R. Strang Vice President 1 Corporate Way Lansing, MI 48951 Marcia L. Wadsten Vice President 1 Corporate Way Lansing, MI 48951 Michael A. Wells President, Chief Executive Officer & Chairman 300 Innovation Drive Franklin, TN37067 Toni Zvonar Assistant Vice President 1 Corporate Way Lansing, MI 48951 David A. Zyble Assistant Vice President 1 Corporate Way Lansing, MI 48951 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant. Company State of Organization Control/Ownership Alcona Funding LLC Delaware 100% Jackson National Life Insurance Company Ascent Insurance Brokers Limited United Kingdom 50% Prudential Property Investment Managers Limited BOCI – Prudential Asset Management Limited Hong Kong 36% Prudential Corporation Holdings Limited BOCI – Prudential Trustee Limited Hong Kong 36% Prudential Corporation Holdings Limited Berrien Funding LLC Delaware 100% Jackson National Life Insurance Company Brooke LLC Delaware 77% Prudential (US Holdco2) Limited 23% Brooke (Jersey) Limited Brooke (Holdco 1) Inc. Delaware 100% Prudential (US Holdco 3) BV Brooke Holdings LLC Delaware 100% Nicole Finance Inc. Brooke Holdings (UK) Limited United Kingdom 100% Brooke UK LLC Brooke Investment, Inc. Delaware 100% Brooke Holdings LLC Brooke (Jersey) Limited Jersey 100%Prudential (US Holdco 2) Limited Brooke Life Insurance Company Michigan 100% Brooke Holdings LLC Brooke UK LLC Delaware 100% Brooke (Holdco 1) Inc. Buying Force Limited United Kingdom 50% Prudential Property Investment Managers Limited CIMPL Pty Limited Australia 100% PPM Capital (Holdings) Limited CITICPrudential Life Insurance Company Limited China 50% Prudential Corporation Holdings Limited CITIC – Prudential Fund Management Company Limited China 49% Prudential Corporation Holdings Limited CSU One Limited United Kingdom 100% Prudential Group Holdings Limited Calhoun Funding LLC Delaware 100% Jackson National Life Insurance Company Calvin Asset Management Limited England 100% Calvin Capital Limited Calvin Capital Limited (formerly Marlin Acquisitions Limited) England 100% Marlin Acquisitions Holdings Limited Canada Property (Trustee) No 1 Limited Jersey 100% Canada Property Holdings Limited Canada Property Holdings Limited England 100% M&G Limited Curian Capital, LLC Michigan 100% Jackson National Life Insurance Company Curian Clearing LLC Michigan 100% Jackson National Life Insurance Company Curian Series Trust Massachusetts 100% Curian Capital, LLC Earth and Wind Energias Removables, S.L. Spain 100% Infracapital E&W B.V. FA II Limited England 100% FA III Limited FA III Limited England 100% Infracapital Nominees Limited Falcon Acquisitions Limited United Kingdom 100% FA II Limited Falcon Acquisitions HoldingsLimited United Kingdom 100% Infracapital Nominees Limited First Dakota, Inc. North Dakota 100% IFC Holdings, Inc. First Dakota of Montana, Inc. Montana 100% IFC Holdings, Inc. First Dakota of New Mexico, Inc. New Mexico 100% IFC Holdings, Inc. First Dakota of Texas, Inc. Texas 100% IFC Holdings, Inc. First Dakota of Wyoming, Inc. Wyoming 100% IFC Holdings, Inc. Furnival Insurance Company Limited Guernsey 100% Prudential Corporation Holdings Limited GS Five plc England 100% Prudential Group Holdings Limited GS Twenty Two Limited United Kingdom 100% Prudential Group Holdings Limited Geoffrey Snushall Limited United Kingdom 100% Snushalls Team Limited Giang Vo Development JV Company Vietnam 65% Prudential Vietnam Assurance Private Limited Hermitage Management, LLC Michigan 100% Jackson National Life Company Insurance Holborn Bars Nominees Limited United Kingdom 100% M&G Investment Management Limited Holborn Delaware LLC Delaware 100% Prudential Four Limited Holborn Finance Holding Company United Kingdom 100% Prudential Securities Limited Hyde Holdco 1 Limited United Kingdom 100% Prudential Corporation Holdings Limited Hyde Holdco 3 Limited United Kingdom 100% Prudential Capital Holding Company Limited ICICI Prudential Asset Management Company Limited India 49% Prudential Corporation Holdings Limited ICICI Prudential Life Insurance Company Limited India 25.96% Prudential Corporation Holdings Limited ICICI Prudential Pension Funds Management Company Ltd. India 100% ICICI Prudential Life Insurance Company Limited ICICI Prudential Trust Limited India 49% Prudential Corporation Holdings Limited IFC Holdings, Inc. d/b/a INVEST Financial Corporation Delaware 100% National Planning Holdings Inc. INVEST Financial Corporation Insurance Agency Inc. of Alabama Alabama 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Connecticut Connecticut 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Delaware Delaware 100% IFC Holdings, Inc. d/b/a INVEST Financial Corporation INVESTFinancial Corporation Insurance Agency Inc. of Georgia Georgia 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Illinois Illinois 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Maryland Maryland 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Massachusetts Massachusetts 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Montana Montana 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Nevada Nevada 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of New Mexico New Mexico 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Ohio Ohio 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Oklahoma Oklahoma 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of South Carolina South Carolina 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Texas Texas 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Wyoming Wyoming 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency PA of Mississippi Mississippi 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware Infracapital CI II Limited Scotland 100% M&G Limited Infracapital EF II Limited Scotland 100% M&G Limited Infracapital E&W B.V. Netherlands 100% Infracapital F1 S.a.r.l. Infracapital Employee Feeder GP Limited Scotland 100% M&G Limited Infracapital GP II Limited England 100% M&G Limited Infracapital F1 S.a.r.l. Luxembourg 100% Infracapital F1 Holdings S.a.r.l Infracapital F1 Holdings S.a.r.l. Luxembourg 100% Infracapital Nominees Limited Infracapital GP Limited United Kingdom 100% M&G Limited Infracapital Nominees Limited United Kingdom 100% M&G Limited Infracapital SLP Limited United Kingdom 100% M&G Limited Innisfree M&G PPP LLP United Kingdom 35% M&G IMPPP1 Limited Investment Centers of America, Inc. North Dakota 100% IFC Holdings, Inc. JNL Investors Series Trust Massachusetts 100% Jackson National Life Insurance Company Jackson Investment Management LLC Michigan 100% Brooke Holdings LLC Jackson National Asset Management, LLC Michigan 100% Jackson National Life Insurance Company Jackson National Life (Bermuda) Ltd. Bermuda 100% Jackson National Life Insurance Company Jackson National Life Distributors LLC Delaware 100% Jackson National Life Insurance Company Jackson National Life Insurance Company of New York New York 100% Jackson National Life Insurance Company JNLI LLC Delaware 100% Jackson National Life Insurance Company JNL Series Trust Massachusetts Common Law Trust with contractual association with Jackson National Life Insurance Company of New York JNL Southeast Agency, LLC Michigan 100% Jackson National Life Insurance Company JNL Variable Fund LLC Delaware 100% Jackson National Separate Account – I M&G (Guernsey) Limited Guernsey 100% M&G Limited M&G Financial Services Limited United Kingdom 100% M&G Limited M&G Founders 1 Limited United Kingdom 100% M&G Limited M&G General Partner Inc. Cayman Islands 100% M&G Limited M&G Group Limited United Kingdom 100% Prudential plc M&G IMPPP 1 Limited United Kingdom 100% M&G Limited M&G International Investments Limited United Kingdom 100% M&G Limited M&G International Investments Limited France (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited Germany (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Italy (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Spain (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Nominees Limited United Kingdom 100% M&G International Investments Limited M&G Investment Management Limited United Kingdom 100% M&G Limited M&G Life Assurance Company Limited United Kingdom 100% M&G Limited M&G Limited United Kingdom 100% M&G Group Limited M&G Management Services Limited United Kingdom 100% M&G Limited M&G Nominees Limited United Kingdom 100% M&G Limited M&G Pensions and Annuity Company Limited United Kingdom 100% M&G Limited M&G RED Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED GP Limited Guernsey 100% M&G Limited M&G RED SLP GP Limited Scotland 100% M&G Limited M&G Real Estate Finance 1 Co S.a.r.l Luxemborg 100% M&G RED GP Limited M&G Securities Limited United Kingdom 100% M&G Limited M&G Support Services Limited United Kingdom 100% M&G Limited MM&S (2375) Limited Scotland 100% The Prudential Assurance Company Limited Marlin Acquisitions Holdings Limited United Kingdom 100% Infracapital GP Limited National Planning Corporation Delaware 100% National Planning Holdings, Inc. National Planning Corporation Insurance Agency Inc. of Nevada Nevada 100% National Planning Corporation National Planning Holdings, Inc. Delaware 100% Brooke Holdings LLC National Planning Insurance Agency Inc. Alabama 100% National Planning Corporation National Planning Insurance Agency Inc. Florida 100% National Planning Corporation National Planning Insurance Agency Inc. Georgia 100% National Planning Corporation National Planning Insurance Agency Inc. Idaho 100% National Planning Corporation National Planning Insurance Agency Inc. Massachusetts 100% National Planning Corporation National Planning Insurance Agency Inc. Montana 100% National Planning Corporation National Planning Insurance Agency Inc. Oklahoma 100% National Planning Corporation National Planning Insurance Agency Inc. Texas 100% National Planning Corporation National Planning Insurance Agency Inc. Wyoming 100% National Planning Corporation Nicole Finance Inc. Delaware 100% Brooke UK LLC North Sathorn Holdings Company Limited Thailand 100% Prudential Corporation Holdings Limited Nova Sepadu Sdn Bhd Malaysia 96% Sri Han Suria Sdn Berhad P&A Holdco Limited England 100% Prudential Four Limited P&A Opco Limited England 100% P&A Holdco Limited PCA Asset Management Limited Japan 100% Prudential Corporation Holdings Limited PCA Asset Management Co. Ltd. Korea 100% Prudential Corporation Holdings Limited PCA Life Assurance Company Limited Taiwan 99.79% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Japan) Japan 100% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Korea) Korea 100% Prudential Corporation Holdings Limited PCA Securities Investment Trust Company Limited Taiwan 99.54%Prudential Corporation HoldingsLimited PGDS (UK One) Limited United Kingdom 100% Prudential IP Services Limited PGDS (UK Two) Limited United Kingdom 100% PDGS (UK One) Limited PGDS (US One) LLC Delaware 100% Jackson National Life Insurance Company Piedmont Funding LLC Delaware 100% Jackson National Life Insurance Company PPEM Pte. Limited Singapore 100% Prudential Singapore Holdings Pte Limited PPM America, Inc. Delaware 100% PPM Holdings, Inc. PPM Capital (Holdings) Limited United Kingdom 100% M&G Limited PPM Finance, Inc. Delaware 100% PPM Holdings, Inc. PPM Holdings, Inc. Delaware 100% Brooke Holdings LLC PPM Ventures (Asia) Limited Hong Kong 100% PPM Capital (Holdings) Limited PPM Ventures Pty Limited Australia 100% CIMPL Pty Limited PPMC First Nominees Limited United Kingdom 100% M&G Limited PPS Five Limited United Kingdom 100% Reeds Rains Prudential Limited PPS Nine Limited United Kingdom 100% Prudential Property Services Limited PPS Twelve Limited United Kingdom 100% Prudential Property Services Limited PTPaja Indonesia Indonesia 100% PT Prudential Life Assurance PT Prudential Asset Management Indonesia 99% Prudential Asset Management PT Prudential Life Assurance Indonesia 94.6% Prudential Corporation HoldingsLimited PVM Partnerships Limited United Kingdom 100% The Prudential Assurance Company Limited Pacus (UK) Limited United Kingdom 100% The Prudential Assurance Company Limited Park Avenue (Singapore Two) Limited Gibraltar 100% Prudential Group Holdings Limited Park Avenue Investments (Guernsey) Limited Guernsey 50% Prudential (Netherlands) BV Pru Life Assurance Limited Singapore 100% Prudential Singapore Holdings Pte Limited Pru Life Insurance Corporation of UK Philippines 100% Prudential Corporation Holdings Limited Pru Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential (AN) Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential (B1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B2) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (Gibraltar Five) Limited Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Four) Limited Gibraltar 100% Prudential (US Holdco 1) Limited Prudential (Gibraltar Three) Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Two) S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Limited Prudential (Gibraltar) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH One) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH Two) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (Namibia) Unit Trusts Limited Namibia 93% Prudential Portfolio Managers (Namibia) (Pty) Limited Prudential (Netherlands One) Limited United Kingdom 100% Prudential Group Holdings Limited Prudential (Netherlands) BV Netherlands 100% Prudential Corporation Holdings Limited Prudential (US Holdco 1) BV Netherlands 100% Prudential (US Holdco 1) Limited Prudential (US Holdco 1) Limited United Kingdom 76.72% Brooke LLC 23.28% Prudential Four Limited Prudential (US Holdco 2) BV Netherlands 100% Prudential (US Holdco 1) BV Prudential (US Holdco 2) Limited Gibraltar 100% Holborn Delaware LLC Prudential (US Holdco 3) BV Netherlands 100% Prudential (US Holdco 2) BV Prudential – AA Office Joint Venture Company Vietnam 70% Prudential Vietnam Assurance Private Limited Prudential / M&G UKCF GP Limited United Kingdom 100% M&G Limited Prudential Al-Wara’ Asset Management Berhad Malaysia 100% Prudential Corporation Holdings Limited Prudential Annuities Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Asset Management (Hong Kong) Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential AssetManagement (Singapore) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Asset Management Limited United Arab Emirates 100% Prudential Corporation Holdings Limited Prudential Assurance Company Singapore (Pte) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Assurance Malaysia Bhd Malaysia 100% Sri Han Suria Sdn Berhad Prudential Assurance Singapore (Property Services) Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Atlantic Reinsurance Company Limited Ireland 100% Prudential Corporation Holdings Limited Prudential Australia One Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential BSN Takaful Berhad Malaysia 49% Prudential Corporation Holdings Limited Prudential Capital (Singapore) Pte.Ltd. Prudential Tower Singapore 100% Prudential Capital Holding Company Ltd. Prudential Capital Holding Company Limited United Kingdom 100% Prudential plc Prudential Capital PLC United Kingdom 100% Prudential Capital Holding Company Limited Prudential Capital Luxembourg S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Ltd. Prudential Corporate Pensions Trustee Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Corporation Asia Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential Corporation Australasia Holdings Pty Limited Australia 100% Prudential Group Holdings Limited Prudential plc United Kingdom Publicly Traded Prudential Corporation Holdings Limited United Kingdom 100% Prudential Holdings Limited Prudential Corporation Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Distribution Limited United Kingdom 100% Prudential Financial Services Limited Prudential Europe Assurance Holdings plc Scotland 100% MM&S (2375) Limited Prudential Finance BV Netherlands 100% Prudential Corporation Holdings Limited Prudential Financial Services Limited United Kingdom 100% Prudential plc Prudential Five Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Four Limited United Kingdom 97.62% Prudential Corporation Holdings Limited 2.38% Prudential plc Prudential Fund Management Berhad Malaysia 100% Nova Sepadu Sdn Bhd Prudential Fund Management Services Private Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential GP Limited Scotland 100% M&G Limited Prudential General Insurance Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential Group Holdings Limited United Kingdom 100% Prudential plc Prudential Group Pensions Limited United Kingdom 100% Prudential Financial Services Limited Prudential Group Secretarial Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Health Holdings Limited United Kingdom 25% The Prudential Assurance Company Limited Prudential Health Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Health Insurance Limited England 100% Prudential Health Holdings Limited Prudential Health Services Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Holborn Life Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Holdings Limited Scotland 100% Prudential plc Prudential Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential IP Services Limited United Kingdom 100% Prudential Group Holdings Limited Prudential International Assurance plc Ireland 100% Prudential Europe Assurance Holdings plc Prudential International Management Services Limited Ireland 100% Prudential Europe Assurance Holdings plc Prudential Investments (UK) Limited United Kingdom 100% Prudential Capital Holding Company Prudential Jersey (No 2) Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Jersey Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Lalondes Limited United Kingdom 100% Prudential Property Services Limited Prudential Life Assurance (Thailand) Public Company Limited Thailand 42.59% North Sathorn Holdings Company Limited 32.11% Staple Limited 24.82% Prudential Corporation Holdings Limited 0.48% Others Prudential Lifetime Mortgages Limited Scotland 100% The Prudential Assurance Company Limited Prudential Pensions Administration Limited United Kingdom 100% Prudential Financial Services Limited Prudential Pensions Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Personal Equity Plans Limited United Kingdom 100% M&G Limited Prudential Portfolio Managers (Namibia) (Pty) Limited Namibia 75% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers (South Africa) (Pty) Limited South Africa 75% M&G Limited Prudential Portfolio Managers (South Africa) Life Limited South Africa 99.4% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers Unit Trusts Limited South Africa 94% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Process Management Services India Private Limited India 99.97% Prudential Corporation Holdings Limited 0.03% Prudential UK Services Limited Prudential Properties Trusty Pty Limited Australia 100% The Prudential Assurance Company Limited Prudential Property Investment Management (Singapore) Pte Limited Singapore 50% Prudential Singapore Holdings Pte Limited 50% PruPIM Ltd Prudential Property Investment Managers Limited United Kingdom 100% M&G Limited Prudential Property Services (Bristol) Limited United Kingdom 100% Prudential Property Services Limited Prudential Property Services Limited United Kingdom 100% Prudential plc Prudential Protect Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Pte Ltd Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Quest Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Retirement Income Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Securities Limited United Kingdom 50% Prudential (B1) Limited 50% Prudential (B2) Limited Prudential Services Asia Sdn Bhd Malaysia 100% Prudential Corporation Holdings Limited Prudential Services Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential Services Singapore Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Singapore Holdings Pte Limited Singapore 100% Prudential Corporation Holdings Limited Prudential Staff Pensions Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Trustee Company Limited United Kingdom 100% M&G Limited Prudential UK Services Limited United Kingdom 100% Prudential Financial Services Limited Prudential Unit Trusts Limited United Kingdom 100% M&G Limited Prudential Vietnam Assurance Private Limited Vietnam 100% Prudential Corporation Holdings Limited Prudential Vietnam Finance Company Limited Vietnam 100% Prudential Holborn Life Limited Prudential Vietnam Fund Management Private Limited Company Vietnam 100% Prudential Vietnam Assurance Private Limited Prulink Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prutec Limited United Kingdom 100% The Prudential Assurance Company Limited Quinner AG Germany 100% Prudential Corporation Holdings Limited Reeds Rain Prudential Limited United Kingdom 100% Prudential Property Services Limited SII Insurance Agency, Inc. Massachusetts 100% SII Investments, Inc. SII Insurance Agency, Inc. Wisconsin 100% SII Investments, Inc. SII Investments, Inc. Wisconsin 100% National Planning Holdings, Inc. SII Ohio Insurance Agency, Inc. Ohio 100% SII Investments, Inc. Scottish Amicable Finance plc Scotland 100% The Prudential Assurance Company Limited Scottish Amicable ISA Managers Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Assurance Society Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable PEP and ISA Nominees Limited Scotland 100% Scottish Amicable Life Assurance Society Snushalls Team Limited United Kingdom 100% Prudential Property Services Limited Squire Reassurance Company LLC Michigan 100% Jackson National Life Insurance Company Squire Capital I LLC Michigan 100% Jackson National Life Insurance Company Squire Capital II LLC Michigan 100% Jackson National Life Insurance Company Sri Han Suria Sdn Berhad Malaysia 51% Prudential Corporation Holdings Limited Stableview Limited United Kingdom 100% M&G Limited Staple Limited Thailand 100% Prudential Corporation Holdings Limited Staple Nominees Limited United Kingdom 100% Prudential Personal Equity Plans Limited The First British Fixed Trust Company Limited United Kingdom 100% M&G Limited The Forum, Solent, Management Company Limited United Kingdom 100% The Prudential Assurance Company Limited The Prudential Assurance Company Limited United Kingdom 100% Prudential plc True Prospect Limited British Virgin Islands 100% Prudential Corporation Holdings Limited Wharfedale Acquisitions Limited United Kingdom 100% Wharfedale Acquisitions Subholdings Limited Wharfedale Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Wharfedale Acquisitions Subholdings Limited United Kingdom 100% Wharfedale Acquisitions Holdings Limited Yeslink Interco Limited United Kingdom 100% Prudential Group Holdings Limited Zelda Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Zelda Acquisitions Limited United Kingdom 100% Zelda Acquisitions Holdings Limited Item 27. Number of Contract Owners as of October 30, 2011 Qualified – 3 Non-Qualified – 208 Item 28. Indemnification Provision is made in the Company's Amended By-Laws for indemnification by the Company of any person who was or is a party or is threatened to be made a party to a civil, criminal, administrative or Investigative action by reason of the fact that such person is or was a director, officer or employee of the Company, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceedings, to the extent and under the circumstances permitted by the General Corporation Law of the State of Michigan. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter a) Jackson National Life Distributors LLC acts as general distributor for the Jackson National Separate Account - I.Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account III, the Jackson National Separate Account IV, the Jackson National Separate Account V, the JNLNY Separate Account I, the JNLNY Separate Account II, and the JNLNY Separate Account IV. b) Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Greg Cicotte Manager, President & Chief Executive Officer 7601 Technology Way Denver, CO80237 Clifford J. Jack Manager 7601 Technology Way Denver, CO 80237 Thomas J. Meyer Manager & Secretary 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Manager 1 Corporate Way Lansing, MI48951 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Pamela Aurbach Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Lawrence Barredo Assistant Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 J. Edward Branstetter, Jr. Assistant Vice President 7601 Technology Way Denver, CO 80237 Kristina Brendlinger Assistant Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Bill J. Burrow Senior Vice President 7601 Technology Way Denver, CO80237 Michelle L. Carroll Assistant Vice President 7601 Technology Way Denver, CO 80237 Maura Collins Executive Vice President, Chief Financial Officer & FinOP 7601 Technology Way Denver, CO 80237 Christopher Cord Assistant Vice President 7601 Technology Way Denver, CO 80237 George Daggett Assistant Vice President 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Bonnie Howe Vice President & General Counsel 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 John Koehler Vice President 7601 Technology Way Denver, CO 80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 James McCorkle Vice President 7601 Technology Way Denver, CO 80237 Tamu McCreary Assistant Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Diane Montana Assistant Vice President 7601 Technology Way Denver, CO 80237 Steven O’Connor Assistant Vice President 7601 Technology Way Denver, CO80237 Eric Palumbo Vice President 7601 Technology Way Denver, CO 80237 Allison Pearson Assistant Vice President 7601 Technology Way Denver, CO 80237 Jeremy D. Rafferty Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Senior Vice President 7601 Technology Way Denver, CO 80237 Traci Reiter Assistant Vice President 7601 Technology Way Denver, CO 80237 Scott Romine Executive Vice President, National Sales Manager 7601 Technology Way Denver, CO80237 Gregory B. Salsbury Executive Vice President, Distribution 7601 Technology Way Denver, CO 80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Barbara Logsdon Smith Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 Brian Sward Vice President 7601 Technology Way Denver, CO80237 Jeremy Swartz Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Vice President & Controller 7601 Technology Way Denver, CO 80237 Daniel W. Thomas Vice President 7601 Technology Way Denver, CO80237 Doug Townsend Executive Vice President, Operations 7601 Technology Way Denver, CO 80237 Brad Whiting Vice President 7601 Technology Way Denver, CO80237 Matt Witulski Assistant Vice President 7601 Technology Way Denver, CO80237 Daniel Wright Vice President & Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 Matthew Yellott Assistant Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net UnderwritingDiscounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 30. Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 31. Management Services Not Applicable. Item. 32. Undertakings and Representations a) Jackson National Life Insurance Company hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b) Jackson National Life Insurance Company hereby undertakes to include either (1) as part of any application to purchase a contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. c) Jackson National Life Insurance Company hereby undertakes to deliver any Statement of Additional Information and any financial statement required to be made available under this Form promptly upon written or oral request. d) Jackson National Life Insurance Company represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company. e) The Registrant hereby represents that any contract offered by the prospectus and which is issued pursuant to Section 403(b) of the Internal Revenue Code of 1986 as amended, is issued by the Registrant in reliance upon, and in compliance with, the Securities and Exchange Commission's industry-wide no-action letter to the American Council of Life Insurance (publicly available November 28, 1988) which permits withdrawal restrictions to the extent necessary to comply with IRS Section 403(b)(11). SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment to the Registration Statement and has caused this post-effective amendment to the Registration Statement to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 29th day of November, 2011. Jackson National Separate Account - I (Registrant) Jackson National Life Insurance Company By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company (Depositor) By: /s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * /s/ Thomas J. Meyer November 29, 2011 Michael A. Wells, President, Chief Executive Officer, Chairman and Director * /s/ Thomas J. Meyer November 29, 2011 James R. Sopha, Chief Operating Officer and Director * /s/ Thomas J. Meyer November 29, 2011 Clifford J. Jack, Executive Vice President and Director * /s/ Thomas J. Meyer November 29, 2011 P. Chad Myers, Executive Vice President, Chief Financial Officer and Director * /s/ Thomas J. Meyer November 29, 2011 Robert A. Fritts, Senior Vice President and Controller * /s/ Thomas J. Meyer November 29, 2011 Leandra R. Knes, Director * Thomas J. Meyer, Senior Vice President, Secretary, General Counsel and Attorney-in-Fact pursuant to Power of Attorney effective September 21, 2011 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns Jackson National Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875, 333-172877, 333-175718, 333-175719, and 333-176619), Jackson National Separate Account III (File No. 333-41153), Jackson National Separate Account IV (File Nos. 333-108433 and 333-118131), and Jackson National Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 21 day of September, 2011. MICHAEL A. WELLS Michael A. Wells, President, Chief Executive Officer, Chairman and Director JAMES R. SOPHA James R. Sopha, Chief Operating Officer and Director CLIFFORD J. JACK Clifford J. Jack, Executive Vice President and Director P. CHAD MYERS P. Chad Myers, Executive Vice President, Chief Financial Officer and Director ROBERT A. FRITTS Robert A. Fritts, Senior Vice President and Controller LEANDRA R. KNES Leandra R. Knes, Director EXHIBIT LIST Exhibit No.Description 5. c. Form of the Perspective L-Series Variable and Fixed Annuity Application. 9. Opinion and Consent of Counsel. 10.Consent of Independent Registered Public Accounting Firm.
